       Case 6:19-cv-00270-ADA-JCM Document 22-1 Filed 05/18/20 Page 1 of 1


                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


  CROSS THE ROAD ELECTRONICS, INC.

                Plaintiff,

  v.                                                 CA No. 6:19-cv-00270-ADA-JCM

  DIGILENT, INC.,

                Defendant.


                                    [PROPOSED] ORDER

        Defendant Digilent, Inc.’s Unopposed Motion for Extension of Time to Respond to Plaintiff

Cross The Road Electronics, Inc.’s First Amended Complaint is GRANTED. The deadline for

Defendant to answer or otherwise respond to Plaintiff’s First Amended Complaint is extended to

May 29, 2020.

Dated: ______________
                                                   THE HONORABLE ALAN D. ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE
